MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jun 28 2019, 10:19 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennie Scott                                              Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana

                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 28, 2019
of the Parent-Child Relationship                          Court of Appeals Case No.
of Mal.C., Maj.C., M.S., & E.M.                           18A-JT-3053
(Children) and A.M.C.                                     Appeal from the Delaware Circuit
(Mother);                                                 Court
                                                          The Honorable Kimberly S.
A.M.C. (Mother),                                          Dowling, Judge
Appellant-Respondent,                                     Trial Court Cause No.
                                                          18C02-1703-JT-13
        v.                                                18C02-1703-JT-14
                                                          18C02-1703-JT-15
The Indiana Department of                                 18C02-1703-JT-16
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019                  Page 1 of 19
      May, Judge.


[1]   A.M.C. (“Mother”) 1 appeals the involuntary termination of her parental rights

      to Mal.C., Maj.C., M.S., and E.M. (collectively, “Children”). Mother argues

      the Department of Child Services (“DCS”) did not present sufficient evidence

      to support the trial court’s findings and conclusions that the conditions under

      which Children were removed from her care would be remedied; that the

      continuation of the parent-children relationship was detrimental to Children’s

      well-being; that Children had been adjudicated as Children in Need of Services

      (“CHINS”) two times; that termination was in Children’s best interests; and

      that there existed a satisfactory plan for Children following termination. We

      affirm.



                              Facts and Procedural History
[2]   Mother gave birth to Maj.C. on December 3, 2015; Mal.C. on October 4, 2013;

      M.S. on June 5, 2009; and E.M. on April 7, 2006. Shortly after Maj.C.’s birth,

      DCS received a report that Maj.C. tested positive for drugs at birth. On

      December 7, 2015, DCS removed Children from Mother’s care based on

      Mother’s drug use. Children were placed in foster care, where they remained




      1
        The parental rights of each of the respective fathers of each child were also terminated, but none of the
      fathers participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019                       Page 2 of 19
      for the entirety of the proceedings. 2 DCS filed petitions to declare Children as

      CHINS on December 9, 2015.


[3]   On May 16, 2016, Mother admitted Children were CHINS based on her

      continued drug use. On July 29, 2016, the court issued its dispositional decree,

      requiring Mother to complete certain services including participating in home-

      based casework; completing a parenting assessment and following all

      recommendations; completing a substance abuse assessment and following all

      recommendations; completing a psychological assessment and following all

      recommendations; continuing to meet with a psychiatrist; and submitting to

      random and scheduled drug screens. Mother was also granted supervised

      visitation with Children.


[4]   Mother’s visitation with Children was suspended in August 2016 due to her

      drug use and inappropriate behavior during visitation. Mother has not seen

      Children since August 2016. On December 5, 2016, the trial court changed

      Children’s permanency plan from reunification to adoption based on Mother’s

      non-compliance with services and continued drug use.


[5]   On March 17, 2017, DCS filed petitions to terminate Mother’s parental rights

      to Children. On May 3, May 18, and August 28, 2018, the trial court held fact

      finding hearings regarding DCS’s termination petitions. On November 20,




      2
       Children could not be placed with their respective fathers for a variety of reasons. In addition, although
      maternal grandmother requested Children be placed with her, such placement was not permitted based on
      maternal grandmother’s history of DCS substantiated abuse reports.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019                     Page 3 of 19
      2018, the trial court entered orders terminating Mother’s parental rights to

      Children.



                                 Discussion and Decision
[6]   We review termination of parental rights with great deference. In re K.S., 750
N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

      credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

      trans. denied. Instead, we consider only the evidence and reasonable inferences

      most favorable to the judgment. Id. In deference to the juvenile court’s unique

      position to assess the evidence, we will set aside a judgment terminating a

      parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[7]   “The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.” In

      re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

      subordinate the interests of the parents to those of the children when evaluating

      the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.

      The right to raise one’s own children should not be terminated solely because

      there is a better home available for the children, id., but parental rights may be

      terminated when a parent is unable or unwilling to meet parental

      responsibilities. Id. at 836.


[8]   To terminate a parent-child relationship, the State must allege and prove:


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 4 of 19
              (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

      of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

      denied. If the court finds the allegations in the petition are true, it must

      terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[9]   When, as here, a judgment contains specific findings of fact and conclusions

      thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

      Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

      evidence supports the findings and whether the findings support the judgment.

      Id. “Findings are clearly erroneous only when the record contains no facts to

      support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 5 of 19
       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[10]   Mother does not challenge the trial court’s findings, and thus we accept them as

       true. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem

       does not challenge the findings of the trial court, they must be accepted as

       correct.”). Mother challenges the trial court’s conclusions that the conditions

       under which Children were removed were not likely to be remedied and that

       continuation of the parent-child relationship posed a threat to Children’s well-

       being. 3 Mother also argues termination is not in Children’s best interests and

       no satisfactory plan existed for Children after termination.


           Reasonable Probability Conditions Would Not Be Remedied
[11]   The trial court must judge a parent’s fitness to care for her child at the time of

       the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that conditions will not change. Lang v. Starke

       Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Children

       were removed from Mother’s care due to Mother’s substance abuse.




       3
         Mother also purports to challenge whether Children had been twice adjudicated as CHINS. However, the
       trial court did not conclude Children had been twice adjudicated, so Mother’s argument to this point is moot.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019                    Page 6 of 19
[12]   Regarding whether there existed a reasonable probability conditions that

       prompted Children’s removal from Mother’s care would not be remedied, the

       trial court evaluated whether there was a reasonable probability that Mother’s

       substance abuse would be remedied. The court found: 4


                24. From December 2015 to June 2016, [M]other engaged in 27
                drug screens, of which 16 were positive for illicit substances and
                11 were negative.


                25. [List of dates of positive drug screens for illegal substances
                including oxycodone, oxymorphone, methamphetamine,
                amphetamine, hydrocodone, cocaine, and benzodiazepines.]


                26. Mother never produced a prescription to DCS for
                Hydrocodone, Benzodiazepines, Oxycodone or Oxymorphone
                for her positive screens.


                27. Mother gave 3 negative drug screens after April 26, 2016.


                28. Mother only drug screened [sic] 1 time in May 2016.


                                                        *****


                31. Mother completed a substance abuse assessment with
                Capitol City but did not follow through with the
                recommendations.




       4
         The trial court issued four separate orders, one for each child. The findings relevant to Mother are virtually
       identical in each order. Unless otherwise noted, we will use the findings in the order regarding Mal.C.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019                       Page 7 of 19
                                              *****


        39. Mother and Father were ordered to have supervised
        visitation with child and siblings. That visitation for Mother and
        Father never progressed to a hybrid of supervised or
        unsupervised visitation or fully unsupervised visitation due to
        Mother and Father’s lack of compliance with services and
        Mother’s lack of consistently clean drug screens.


        40. The supervised visitations for Mother were suspended by this
        Court on August 10, 2016 due to Mother’s continued use of
        methamphetamine or refusal of drug screens. In addition,
        Mother was exhibiting behaviors during the visit[s] which were
        detrimental to the child and siblings.


        41. The Court ordered that Mother’s supervised visitation would
        resume upon Mother providing 30 days of clean drug screens and
        engagement in substance abuse treatment.


        42. Mother never engaged fully in substance abuse treatment and
        did not provide 30 consecutive days of clean drug screens in
        order to have her visitation reinstated.


                                              *****


        48. Mother was referred to Centerstone for Recovery Coach
        Services on October 4, 2017. After her intake, Mother had her
        first session on November 8, 2017.


        49. Mother was resistant to services.


        50. Mother was not motivated to change at the beginning of
        treatment, but Mother became more compliant.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 8 of 19
        51. Mother did become more aware of her triggers for substance
        abuse and relapse during the recovery coach sessions.


        52. There were 22 scheduled sessions with Mother and
        [Recovery Coach] Molly Jones. Mother attended 13 sessions
        and missed 9 sessions with her Recovery Coach. Only 2 sessions
        were cancelled due to the illness of Ms. Jones.


        53. Mother cancelled or “no-showed” for 7 sessions with Molly
        Jones.


                                              *****


        57. Mother did not successfully complete her recovery coach
        services, as she was still using illicit substances and had not
        obtained or maintained stable housing or employment.


                                              *****


        59. Mother was referred to Al Adams of Meridian Health
        Services, who is an addictions counselor and provides individual
        and group counseling.


        60. Mother started the IOT group on August 2, 2016.


        61. Mother tested positive on August 16, 2016 for amphetamine.


        62. Mother did not attend group therapy sessions from
        September 8, 2016 to April 18, 2017.


        63. Mother began group therapy again on April 18, 2017.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 9 of 19
        64. Mother completed IOT group on June 14, 2017, and was
        referred to Relapse Prevention/Aftercare group.


        65. Meridian followed up with Mother on July 8, 2017 due to
        Mother’s non-compliance, and no return call was received by
        [sic] Mother.


        66. An outreach letter was sent by Meridian to Mother on July
        17, 2017.


        67. Mother did not complete the Relapse Prevention/Aftercare
        program.


        68. Mother continued to use illicit substances after completing
        IOT.


                                              *****


        100. Mother was to provide 3 drugs screens per week to DCS.


        101. Mother was inconsistent in providing drug screens to DCS.


        102. On June 7, 2017, Mother signed a Drug Screen Contract
        with DCS and agreed to submit to a drug screen every Monday,
        Wednesday and Friday between 2 - 4 pm.


        103. Between June 7, 2017 and April 30, 2018, [M]other should
        have screened with DCS 141 times.


        104. Between June 7, 2017 and April 30, 2018, Mother failed to
        provide 117 of those drug screens to DCS.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 10 of 19
               105. Between June 7, 2017 and April 30, 2018, Mother
               completed 24 screens. Said screens were negative; however
               [M]other should have been screening 3 times per week during
               that time.


                                                     *****


               107. Mother continued to test positive for illicit substances
               during termination of parental rights proceedings.


               108. Mother provided a drug screen for DCS on the date of the
               second hearing in the termination proceedings on May 18, 2018.
               That said screen was positive for methamphetamine.


               109. Mother tested positive for amphetamine and
               methamphetamine on June 13, 2018.


               110. Mother tested positive for amphetamine on July 27, 2018.


               111. Mother is currently engaged in substance abuse treatment.


       (App. Vol. II at 66-71.) Based on those findings, the trial court concluded,

       “Although Mother recently appears to have benefitted from some of the

       services offered by DCS, she has been unable to remedy the conditions over the

       past 2 ½ years that resulted in the child’s removal from her care.” (Id. at 73.)


[13]   Mother argues the trial court did not consider Mother’s fitness to care for

       Children as of the date of the termination hearing when determining if the

       conditions under which Children were removed from her care would be

       remedied. However, as indicated above, the trial court considered her fitness at

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 11 of 19
       the time of termination, but it did not place the same weight on her more recent

       progress that Mother did. Moreover, while a trial court must consider a

       parent’s ability to care for children at the time of the termination hearing, a

       court may “disregard the efforts . . . made only shortly before termination and

       weigh more heavily [a parent’s] history of conduct prior to those efforts.” In re

       K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013).


[14]   Mother has a history of substance abuse and has been unsuccessful in

       treatment. Mother tested positive for illegal substances between two of the

       termination fact-finding hearings. The evidence before the court supported the

       court’s unchallenged findings, which support the court’s conclusion the

       circumstances would not be remedied. 5 See i.d., 989 N.E.2d at 1234 (mother’s

       recent sobriety outweighed by her history of substance abuse and neglect of her

       children).


                                                   Best Interests
[15]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.




       5
         Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, we need decide only if the
       evidence and findings support the trial court’s conclusion as to one of these two requirements. See In re L. S.,
717 N.E.2d at 209 (because statute written in disjunctive, court needs to find only one requirement to
       terminate parental rights). Because the trial court’s findings supported its conclusion that the conditions
       under which Children were removed from Mother’s care would be not be remedied, we need not consider
       Mother’s argument regarding whether the continuation of the Mother-Children relationship poses a risk to
       Children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019                      Page 12 of 19
       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[16]   Regarding Children’s best interests, the trial court found, in addition to those

       findings quoted supra:


               32. Mother did not complete home based case work while
               [Family Case Manager] Allen managed the case.


               33. Mother attended 1 group parenting class but she did not
               complete the parenting classes during the time FCM Allen
               managed the case.


               34. Mother was engaged in supervised visitation with the child
               and siblings two (2) times per week.


               35. In early January 2016, Mother was at a visit with child and
               siblings in Marion. Mother left with all of the children without
               permission. Mother was not allowed to have any unsupervised
               time with the children. Mother was stopped by police and the
               children were recovered unharmed.


                                                     *****


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 13 of 19
        40. The supervised visitations for Mother were suspended by this
        Court on August 10, 2016 due to Mother’s continued use of
        methamphetamine or refusal of drug screens. In addition,
        Mother was exhibiting behaviors during the visit[s] which were
        detrimental to the child and siblings.


        41. The Court ordered that Mother’s supervised visitation would
        resume upon Mother providing 30 days of clean drug screens in
        order to have her visitation reinstated.


        42. Mother never engaged fully in substance abuse treatment and
        did not provide 30 consecutive days of clean drug screens in
        order to have her visitation reinstated.


        43. Mother’s visitation with the child and the siblings has never
        been reinstated by this Court.


                                              *****


        54. [Recovery Coach] Ms. Jones attempted to work with Mother
        obtaining stable housing, but Mother did not want to work on
        housing.


        55. Ms. Jones attempted to work with Mother on obtaining
        stable employment, but Mother did not want to obtain
        employment.


        56. During the sessions with Ms. Jones, Mother was not
        employed and did not have appropriate housing.


                                              *****




Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 14 of 19
        58. Ms. Jones opined that Mother would not be able to provide
        for her children.


                                              *****


        94. Mother completed a parenting assessment with Capitol City
        and completed parenting classes.


        95. Mother completed a substance abuse assessment in 2016 and
        participated in IOT but did not complete the recommended
        Aftercare services.


        96. Mother only completed the assessment for the psychological
        evaluation.


        97. Mother did not complete the psychological evaluation as
        ordered by this Court. That [sic] at least two (2) separate
        referrals were made for Mother to complete this service.


        98. Mother was given gas cards and assistance with
        transportation to attend services including the psychological
        evaluation.


        99. Mother was referred to home based casework. That [sic]
        Mother was not compliant with home based casework for the
        first two (2) or more years after being ordered to do so.


                                              *****


        112. Mother testified that her husband, [J.C.], is a good father.


        113. Mother admitted to domestic violence between herself and
        [J.C.].

Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 15 of 19
        114. Mother no longer has stable housing. She is living with her
        mother who is the maternal grandmother of the child and
        siblings. DCS cannot place the child and siblings with the
        maternal grandmother due to prior DCS substantiations for
        maternal grandmother.


        115. Mother has not been gainfully employed during the
        pendency of the CHINS case.


        116. Mother is currently not employed and does not demonstrate
        the ability to care for the child or siblings.


                                              *****


        127. [C.B. and R.B.] are the current foster parents for this child
        and the siblings. The children have been in their home since
        February 2016.


        128. [C.B.] testified that the children had difficulties after visiting
        with Mother.


        129. After the visitations with Mother were suspended by the
        Court, the children showed improvement in their behaviors
        according to foster mother.


        130. The child and siblings are participating in therapy.


        131. The child has received psychological and genetic testing.
        The child and 2 of the child’s siblings have been diagnosed with
        Fetal Alcohol Syndrome.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 16 of 19
               132. The foster parents, [R.B. and C.B.] are aware of the
               permanency plan of adoption and are willing to give the child a
               permanent home.


               133. The child and siblings have as many as 3-8 appointments in
               Indianapolis, Marion and Fort Wayne per week. That the foster
               parents are able and willing to take the child and siblings to all
               appropriate appointments.


               134. Mary Robey is the Court Appointed Special Advocate for
               this child and siblings.


               135. Mary Robey believes that placement of this child and
               siblings in the home of [R.B and C.B.] is appropriate for the child
               and siblings.


               136. CASA Robey has witnessed that [R.B. and C.B.] interact
               well with the child and siblings, are able to make sure all of the
               appointments for medical care are met, and are able to meet all
               of the needs of the child and siblings at this time.


       (App. Vol. II at 68-73.)


[17]   Mother argues termination is not in Children’s best interests because she is

       bonded with Children, though Mother does not cite evidence to support that

       contention. The courts unchallenged findings are sufficient to support the trial

       court’s determination that termination is in Children’s best interests. See In re

       A.I., 825 N.E.2d 798, 811 (Ind. Ct. App. 2005) (termination in child’s best

       interests based on totality of the evidence, including parents’ substance abuse

       and non-compliance with ordered services), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 17 of 19
                                             Satisfactory Plan
[18]   Pursuant to Indiana Code section 31-35-2-4(b)(2)(D), parental rights cannot be

       terminated unless DCS provides sufficient evidence of a satisfactory plan for the

       care and treatment of the child following termination. The trial court found

       foster parents R.B. and C.B. intend to adopt Children after termination.

       Mother argues DCS did not provide sufficient detail about the permanency plan

       for Children, and thus the trial court erred in finding and concluding a

       satisfactory permanency plan following termination existed for Children.


[19]   However, we have long held, the post-termination permanency plan “need not

       be detailed, so long as it offers general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” In re D.D., 804
N.E.2d at 268. Evidence that the plan was for Children to be adopted by foster

       parents R.B. and C.B. was sufficient to support the trial court’s unchallenged

       finding and conclusion. See In re S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct. App.

       2008) (adoption is satisfactory plan for child’s care and treatment after

       termination).



                                               Conclusion
[20]   The trial court’s unchallenged findings support the trial court’s conclusions that

       the conditions under which Children were removed from Mother’s care would

       not be remedied; that termination was in Children’s best interests; and that

       there existed a satisfactory plan for Children following termination.

       Accordingly, we affirm the termination of Mother’s parental rights to Children.
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 18 of 19
[21]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3053 | June 28, 2019   Page 19 of 19